DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-12 are pending for examination as filed October 7, 2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “holding unit”, “liquid discharge unit”, “first supply unit” and “second supply unit” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and claim 12, these claims refer to “purified water in vapor state” however, it is unclear what is required by purified water in a vapor state.  For example, (1) Would making water to have the vapor form mean that it is provided as purified?  (2) Does the water for making the vapor have to be deionized water?  (3) Does the water have to have a certain amount of purity from purification, and if so what?  (4) Would pure water be considered purified? For the purpose of examination any of (1), (2), (4) or water indicated as being purified in any way is considered to meet the requirements of the claims, but applicant should clarify what is intended, without adding new matter. This also applies to the use of “purified water in a vapor state” in claim 2, 7, 8, etc.
Claim 4, line 3, “the rinsing liquid” lacks antecedent basis.  For the purpose of examination, the claim is understood to depend from claim 2, which has basis for “the rinsing liquid”, but applicant should clarify what is intended, without adding new matter.
Claim 6, lines 3-6, “rotational frequency” is unclear as to what is meant – such as (1) speed, (2) revolutions per time period, (3) something else ? For the purpose of examination, (1) or (2) are understood to meet the claim requirements, but applicant should clarify what is intended, without adding new matter.
Claim 9, lines 3-4, “supplied to a center to a peripheral part of the substrate” is unclear if this means (1) the supply is over the entire surface simultaneously or (2) the supply starts at the center and moves to the periphery. For the purpose of examination, either is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
Claim 9, line 7, “covers a center” is unclear if this means it covers the center when (1) applying the liquid or (2) after the spreading. For the purpose of examination, either is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
Claim 10, line 8, “gradually moving” is unclear as to the speed, as the edge between gradually and fast speed is unclear, for example.  For the purpose of examination, any speed is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
The dependent claims do not cure the defects of the claims from which they depend and are therefore also rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-5, 7-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over DeKraker et al (US 2008/0283090).
Claim 1: DeKraker teaches a substrate processing method (for removing resist from a substrate, for example) (abstract), where the process includes discharging a processing liquid to a substrate and discharging a mixed fluid that is produced by mixing the processing liquid and a water in a vapor state to the substrate where the processing liquid is discharged (note figures 3-5, 0062-0065, 0069, note as worded (1) the discharging a processing liquid (sulfuric acid solution, for example) can occur at the same time as the discharging a mixed fluid, and so the description of the simple spray of sulfuric acid solution mixing with the discharged water vapor/steam meets the claim requirements or (2) the described pulsing of water vapor, for example, and continuous sulfuric acid solution would give a first discharging of processing liquid (sulfuric acid solution) and a second later discharge of mixed fluid from the mix of water vapor pulse with sulfuric acid solution or (3) the described continuous flow of water vapor, for example, and pulsing sulfuric acid solution would, like for (1) above, give a discharging of a processing liquid and simultaneously discharging a mixed fluid, and alternatively since there would be multiple pluses of sulfuric acid solution, as well, a first pulse of sulfuric acid solution can be considered as discharging a processing liquid (even with additional water vapor) and a later second pulse can be considered as discharging a later mixed fluid with the additional water vapor).
35 USC 102: Noting the confusion as to what is “purified” water (note 35 USC 112 rejection above), the forming of water vapor/steam can be considered as purifying, and thus the provided water vapor would be considered as giving purified water in a vapor state.  As well, DeKraker indicates using “pure” water for the water vapor (0028).
35 USC 103: Furthermore, even if the water must be provided as deionized water (DI water) to be vaporized, for example, to be considered purified water in a vapor state, DeKraker notes using DI water in combination with sulfuric acid materials (note 0056) or DI water can be used to generate water vapor (0067), and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that when providing the process of DeKraker it would have been obvious to use DI water to provide the water vapor for the mixed fluid with an expectation of predictably acceptable results, as DeKraker indicates DI water would be a conventionally known water to use it contact with sulfuric acid material and when forming a water vapor.
Claims 2-4: As to discharging a rinsing liquid (of hydrogen peroxide solution) to form a liquid film of rinsing liquid on a surface of the substrate and discharging a purified water in a vapor state to a liquid film of rinsing liquid formed on the surface of the substrate, and the discharging of a processing liquid is executed after the discharging of a purified water,  and the processing liquid discharge executed for a surface of the substrate where a liquid film of a rinsing liquid is formed, the processing liquid as discussed for claim 1 above can be a hydrogen peroxide solution as well as a “sulfuric acid’ solution (note 0003, 0011, with use of SC-1, SC-2, and SPM/Piranha solutions all as hydrogen peroxide containing) and the described pulsing at 0069, with multiple pulses of water vapor and/or processing solution, and thus, if from the described pulsing there is continuous processing liquid and pulsing of water vapor, there can be a first discharge of “rinsing liquid” as a hydrogen peroxide solution, then discharge of purified water in a vapor state (along with processing solution), then a discharge of processing liquid, then a discharge of mixed solution meeting the claim requirements, where further there would be a liquid film of the “rinsing liquid” to which the water vapor impacts as the solution is applied to the surface and needs to be on the surface to treat the resist or at the least there would be suggested to be such a film for the desired treatment of the resist to remove.  This would also apply to claim 3, as there would be the rinsing liquid/solution applied with the purified water vapor application of claim 2.
Claim 5: As to discharging a hydrogen peroxide solution to the substrate after the discharging of a mixed fluid, and discharging a rinsing liquid that is purified water to the substrate after the discharging of a hydrogen peroxide solution,  the processing liquid as discussed for claim 1 above can be a hydrogen peroxide solution as well as a “sulfuric acid’ solution (note 0003, 0011, with use of SC-1, SC-2, and SPM/Piranha solutions all as hydrogen peroxide containing) and the described pulsing at 0069, with multiple pulses of water vapor and/or processing solution, and thus, if from the described pulsing there is continuous processing liquid and pulsing of water vapor, there can be a first discharge of processing liquid, then discharge of mixed solution (vapor, processing solution), then discharge of more processing liquid (which would also be hydrogen peroxide solution) to the substrate. Furthermore as to discharging a rinsing liquid that is purified water after the hydrogen peroxide solution discharging, DeKraker indicates to rinse with DI water after the processing, so discharging rinsing liquid to the substrate would be indicated (note 0086).
Claim 7: As to the supply of water in the vapor state stopping prior to the processing liquid when the discharging of a mixed fluid is ended, this would be described by 0069 of DeKraker, where when providing continuous sulfuric acid solution flow and pulsed water vapor, it would be either indicated that the water vapor flow would stop before the processing liquid flow (to allow sulfuric acid solution flow to continue after the pulse) or at least this would be suggested as an option to allow the pulsing to be controlled for the best pattern.
Claim 8: DeKraker indicates that the mixed fluid can be produced by mixing the processing liquid (acid solution) and water vapor after being discharged from a nozzle and before reaching the substrate (note 0062, 0065, figures 3-4).
Claim 9: as to the mixed fluid applied to a center to peripheral part of the substrate, DeKraker notes that a spray bar can be used to cover from center to outer edge of the wafer (so from center to peripheral part) that applies the vapor and processing fluid which gives mixture (0062, figures 3-4).  As to the rinsing liquid applied to spread when contacting covers a center of the substrate, the rinsing liquid can be the processing liquid as well as discussed for claim 2, and when using the spray bar described above, would also cover the center.  The wafer substrate is described as spinning/rotating and thus would be understood to spread the liquid (note 0064).
Claim 11: DeKraker provides that the processing liquid can be an SPM liquid with mixing sulfuric acid and hydrogen peroxide solution (note 0002, 0011, since provided as a mixture, it is understood that the materials would be provided by mixing).

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over DeKraker as applied to claims 1-5, 7-9 and 11 above, and further in view of Okuyama et al (US 2005/0205115).
Claim 6: as to rotating the substrate at a first rotational frequency at the discharge of a processing liquid and a second lower frequency at the discharging of a mixed fluid, as discussed for claim 1, there can be considered sequential providing of the processing liquid and mixed fluid with the pulsing as described in DeKraker.   DeKraker describes that the substrate can be rotated during application (0064). 
Okuyama describes applying resist stripping liquid to a substrate that is being rotated (abstract), where the resist stripping liquid can be SPN (sulfuric acid with hydrogen peroxide) (0044).  It is described to apply the liquid while rotating the substrate at a first speed and then continuing supply of the liquid while reducing the rotational speed (abstract), which helps form a desired liquid film (0026).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DeKraker to provide a first rotational frequency when first applying the processing liquid and then when further applying the processing liquid (such as with the water vapor) to slow the rotational frequency to help form a desired film as suggested by Okuyama, since DeKraker is applying processing liquid and processing liquid/water vapor to a rotating substrate for striping resist, and Okuyama indicates to apply the liquid while rotating the substrate at a first speed and then continuing supply of the liquid while reducing the rotational speed, which helps form a desired liquid film, and one of ordinary skill in the art would optimize the time to change speeds for the overall application process as in DeKraker, giving  the slowing for the mixed fluid application. 
Claim 10: as to discharging a rinsing liquid to the substrate after the discharging of a mixed fluid, this is indicated by DeKraker as discussed for claims 5 and 9.   As to discharging to a middle part of the substrate and then moving the discharge position to the center of the substrate, Okuyama describes applying resist stripping liquid to a substrate that is being rotated (abstract), where the resist stripping liquid can be SPM (sulfuric acid with hydrogen peroxide) (0044).  Okuyama describes how material can be discharged (here the SPM solution) from an edge peripheral position with a supply nozzle (discharge position) moved from an edge position to a center position at the center (figures 1, 3, 0050-0051), where the liquid is then applied at the center and rotation is given to quickly spread over the surface of the  substrate (0052). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DeKraker to provide discharge of the liquid from an edge position across the substrate to a center position (which would include  moving across the middle portion to the center) when applying rinsing fluid as well as suggested by Okuyama to provide a desirable application of the liquid, giving desirable quick coverage, giving the desire the apply rinsing fluid from DeKraker and the taught way to provide liquid coverage as described by Okuyama.  Note that the claim does not prevent application starting from the edge as long as there is application from middle to center.

Claim 12 and also optionally claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over DeKraker as applied to claims 1-5, 7-9 and 11 above, and further in view of Saito et al (US 2011/0143550).
Claim 12:  DeKraker provides a holding unit that holds a substrate (note 14), a liquid discharge unit that discharges a fluid to the substrate that is held by the holding unit (note 20, 30), a first supply unit that supplies a processing liquid to the liquid discharge unit (note 22, 23), a second supply unit that supplies the water (which would be purified as discussed for claim 1) in a vapor state to the liquid discharge unit (note 24, 25) (note figures 3, 4, 0046, 0048, 0062), and indicates providing control equipment to monitor and control features such as fluid flow (0064).
Furthermore, as to specific details, Saito describes a system for removing resist, for example (0029, 0045), where the system includes a holding unit for holding a substrate (note 3, 0029, figure 1), a liquid discharge unit for discharging a fluid to the substrate that is held by the holding unit (note 5, 6, figure 1, 0032), and a supply unit that supplies processing liquid to the discharge unit (note 16, with reservoir units, such as 11, 14, valves such as 3, 10, note figure 1, 0032), and a controller 1 that controls each unit to discharge the processing liquid to the substrate from the discharge unit and discharges fluids, including mixed fluids from the discharge unit to the substrate (note figure 1, 16, 0038).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DeKraker to use a controller and supply unit features as described by Saito with an expectation of predictably acceptable results as conventional features for resist removal apparatus as discussed above.   Furthermore, the holding unit and liquid discharge unit as described by DeKraker are understood to be holding unit and liquid discharge units (noting the nozzle features) that are the same as described by applicant or at least substantially equivalent for 35 USC 112(f) interpretation.  Furthermore, as to the supply units, that described by DeKraker and further noting supply unit features (with supply source, valve, and would have volume regulator or its equivalent for the value as the controller controls the liquid flow, and can also have heaters, note 9, 12, 0032, figure 1 in Saito) suggested from Saito would be the same as described by applicant or at least substantially equivalent thereof for 35 USC 112(f) purposes, where the supply unit for water vapor would be understood to be predictably and acceptably similar to that for liquid given the similar units shown in figures 3, 5 of DeKraker.
As to claims 2-5, as to providing “rinsing liquid” of hydrogen peroxide solution before a water vapor application, and then the processing liquid application (as in claims 2-4), and as to a rinsing liquid of hydrogen peroxide solution after the process of claim 1 (claim 5), note the features suggested by DeKraker as discussed for clams 2-5 above, and furthermore, Saito describes a system for removing resist, for example (0029, 0045), where the process would include a step S2 of applying hydrogen peroxide solution to a substrate before applying an SPM solution step S3 and then applying hydrogen peroxide solution step S4 before further rinsing with water S5 (note figure 2, 0052-0059).  
Therefore, it would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DeKraker to further provide a specific hydrogen peroxide solution discharge to the substrate to provide a liquid film before moving on to the sulfuric acid/SPM application (which would indicate the mixed solution with water vapor before and after application from the teaching of DeKraker) and then further hydrogen peroxide solution discharge to the substrate and then water rinsing as suggested by Saito with an expectation of providing a desirable resist removal as a conventional known pre and post treatment before sulfuric acid/SPM applications.  This combination would give the features desired for claims 2-5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718